Orders, Supreme Court, New York County (Jane S. Solomon, J.), entered November 26, 2003, which granted motions by Chee Kong Tong Supreme Lodge, Bain Foo Lee, Shell M. Ng and Stephen Ng (the World defendants), and by defendant Sing Tao Daily, to dismiss the amended complaint for failure to state a cause of action, unanimously affirmed, with costs.
This libel action arises from an organizational dispute between two chapters of the Chinese Freemasons, a civic organization, over whether plaintiff Woon Pang Ng engaged in “unau*215thorized and illegal” acts when he “illegally appointed himself a Grand Priest” of his local order. These statements were contained in three paid advertisements placed by the World defendants in the Sing Tao Daily publication. Sing Tao also published an article—the subject of additional claims in the amended complaint—written by a 20-year veteran staff reporter, regarding the instant action and press conferences held by plaintiff and the World defendants.
The newspaper is entitled to an absolute privilege; no civil action can be maintained to attack the publication of the “fair and true report of any judicial proceeding” (Civil Rights Law § 74) that is “substantially accurate” (Holy Spirit Assn. for Unification of World Christianity v New York Times Co., 49 NY2d 63, 67 [1979]). Moreover, there is no indication that the advertised and reported statements with which plaintiffs took issue were false. In any event, these statements were clearly the opinion of the World defendants (see Mercado v Shustek, 309 AD2d 646 [2003]), and no average reader would conclude otherwise. If words are not reasonably susceptible of defamatory meaning, they cannot be made actionable by resort to strained or artificial construction (see Dillon v City of New York, 261 AD2d 34, 38 [1999]).
We have considered plaintiffs’ remaining contentions and find them unavailing. Concur—Nardelli, J.P., Mazzarelli, Sullivan, Lerner and Friedman, JJ.